Citation Nr: 0712984	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-41 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for boils, claimed as 
secondary to radiation exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  There is no competent medical evidence of chronic boils 
related to service.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service. 


CONCLUSIONS OF LAW

1.  Claimed boils were not incurred in or aggravated during 
active service, nor shown to be secondary to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 
(2006).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in January 2002, 
January 2003, and January 2004, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  However, since service connection is 
being denied for his service connection claims, no disability 
rating or effective date will be assigned, so the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The Board finds that the evidence of record - personnel 
records, service and post-service medical records, VA 
examination report, and lay statements -- is adequate for 
determining whether the criteria for service connection have 
been met.  In particular, in July 2003, the VA submitted a 
stressor verification request to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
received a response.  The Board notes that this entity is now 
referred to as the United States Army and Joint Services 
Records Research Center (JSRRC).  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war and develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

Service Connection Claim for Boils

The veteran has advanced contentions to the effect that his 
boils are due to exposure to radiation during active service.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee, supra.

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2006).

Service medical records do not contain any diagnosis of a 
chronic skin disorder for the veteran.  Upon enlistment, the 
veteran's skin was found to be clinically normal.  In 
November 1979 and January 1980, the veteran complained of 
rashes and was treated in service.  Upon discharge, the 
veteran did not report any further problems with his skin.  
Likewise, the August 1981 separation examination report shows 
that the veteran's skin was found to be clinically normal.   

Postservice evidence includes VA outpatient treatment records 
between June 2001 and March 2004.  The medical treatment 
records document the veteran's complaints of and treatments 
for boils in November 2001 and October 2002.  However, there 
is no evidence of a current medical diagnosis for a chronic 
skin condition.  Based on the above evidence, the Board finds 
that in the absence of competent medical evidence of a 
diagnosed chronic boils disorder, the veteran's claim must be 
denied.  
Further, the Board acknowledges that the appellant submitted 
a copy of an Internet printout on radiation exposure.  
However, since there is no evidence of a diagnosed disorder, 
the veteran's claim may not be service connected based on his 
claimed exposure to radiation.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Service Connection Claim for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during service and claims that he has acquired PTSD 
as a result of such exposure.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

A review of the veteran's claims file, shows that the 
available evidence establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  VA treatment records show 
that the veteran started seeking treatment for psychological 
conditions in 2001.  Records also contain diagnosis of the 
veteran's PTSD based on his reported history.  The veteran 
reported that, during military service, one of his shipmates 
was seriously injured by a large gun on the ship.  Also, he 
reported that a shipmate committed a possible suicide.  The 
veteran continued to receive treatment from the VA medical 
facility (VAMC) for PTSD symptoms as evidenced by VA 
treatment records in March 2004.  

As noted earlier, a remaining element, credible supporting 
evidence that the veteran's reported in-service stressor(s) 
actually occurred, is required for service connection.  See 
Cohen, 10 Vet. App. at 142.  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and lay statements.  The veteran's service 
personnel records reflect that his military occupation 
specialty (MOS) was that of a radioman with the United States 
Navy.  Also, the veteran received a Humanitarian Service 
Medal.  He received no individual combat citations, was not a 
POW, and his service medical records reveal no combat wounds.  
Thus, the evidence of record does not establish that the 
appellant was engaged in combat in connection with his MOS.  
The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board therefore finds that, based on all 
the evidence, the appellant did not engage in combat during 
active service.

As discussed above, the veteran contends that, while in 
service, one of his shipmates was seriously injured by a 
large gun on the ship.  Also, he reported that a shipmate 
committed a possible suicide by jumping off of a high plank.  
The veteran provided two names to include J. L. V., Seaman 
Apprentice, and J. C., 3rd Class Gunner's Mate.  In July 
2003, a reply from the JSRRC indicated that they were unable 
to confirm the veteran's reported stressors.  Instead, a 
review of the deck logs for the U.S.S. Mount Vernon (LSD-39) 
revealed that in March 1981 a Seaman Jahn suffered a heart 
attack and in April 1981 a Fireman Apprentice Gutman was 
reported sick with a heart condition.  After carefully 
reviewing the claims file, the Board concludes that service 
records and other evidence do not corroborate the veteran's 
claimed stressors.  Thus, without credible supporting 
evidence that the in-service stressor occurred, the veteran's 
claim for service connection for PTSD must be denied.  
38 C.F.R. § 3.304(f) (2006).

It follows that the only evidence the veteran has submitted 
to support his claimed stressor is his own statements or 
those of his representatives.  This is not sufficient where 
combat service is not documented.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f).  Where the evidence fails to support 
any verifiable in-service stressor, service connection for 
PTSD must be denied.  The appellant's claim for service 
connection for PTSD therefore fails on the basis that the 
preponderance of the evidence is against the claim that he 
has PTSD due to a verified stressor from service.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for boils, claimed as secondary to 
radiation exposure, is denied.

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


